Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 24 June 2022, with respect to the rejection of claims 1, 7, and 13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Applicant argues that the prior art reference Terasawa does not teach or disclose all of the limitations recited by instant Claims 1, 7, and 13. Specifically, Applicant argues that Terasawa fails to disclose the limitations (i) “the defect satisfies a relationship: L ≤ 97.9 x w-0.4” and (ii) “the defect has no effect on a transferred image by a transfer mask when the transfer mask is manufactured using the mask blank”. With regards to limitation (i), Terasawa discloses that the defect is a convex or concave defect with a diameter (i.e. a length, L) of 140 nm and a height (i.e. a width, w) of 6 nm (paragraph 0062). When these numbers are input into the equation recited by instant Claims 1, 7, and 13, the relationship holds. Thus, this argument is not considered persuasive, as Terasawa discloses a defect satisfying the relationship. With regards to limitation (ii), Terasawa discloses that “by utilizing the obtained defect positional information, the absorber pattern can be formed on the reflective mask blank so as to avoid any effects of defects, thereby improving the yield of the reflective exposure mask” (paragraph 0029) and “pattern transfer can be implemented using a highly reliable mask” (paragraph 0120). In other words, Terasawa discloses that the defect has no effect on a transferred image. While an absorber pattern is used to conceal the defect (paragraph 0087), the defect still exists. Since the defect still exists but is stated to not have an effect on the transfer pattern, Applicant’s argument regarding limitation (ii) is not considered persuasive.
Applicant argues that the present application differs from the Terasawa reference in that the instant application does not attempt to conceal or repair defects, but rather deems masks having defects meeting the criterion recited by limitation (i) as acceptable products. Applicant also argues that the step of concealing defects with an absorber pattern is not required for the invention of the present application. However, under the broadest reasonable interpretation of the claims, this distinguishing feature is not recited in the claims as amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090091752 A1 (U.S. Patent Document 1 of the Information Disclosure Statement dated 11 March 2011, hereby referred to as Terasawa).
Regarding Claims 1-3, Terasawa discloses a mask blank comprising a transparent substrate having a main surface (paragraph 0043). A multilayer film for forming a transfer pattern mask is formed on the mask substrate (paragraph 0043). The substrate possesses a convex defect with a diameter (W) of 140 nm and a height (H) of 6 nm (paragraph 0062). These values satisfy the equation recited in claim 1 of the instant application, as well as the limitations recited in claims 2 and 3 of the instant application. Terasawa further discloses that “by utilizing the obtained defect positional information, the absorber pattern can be formed on the reflective mask blank so as to avoid any effects of defects, thereby improving the yield of the reflective exposure mask” (paragraph 0029) and “pattern transfer can be implemented using a highly reliable mask” (paragraph 0120). In other words, Terasawa discloses that the defect has no effect on a transferred image.
Regarding Claims 4-5, Terasawa discloses that the convex defect is present on the main surface of the substrate in a region where a transfer pattern is to be formed on the multilayer film (paragraphs 0059-0062, see also Fig. 3A and 3C). Additionally, Terasawa discloses that the transparent substrate is made from a low thermal expansion material, such as quartz glass (paragraph 0043), implying that the defect contains silicon and oxygen.
Regarding Claims 7-9, the mask blank disclosed by Terasawa is exposed to light of a wavelength (e.g. 13.5 nm) to form an absorber pattern on the multilayer film, resulting in a reflective exposure mask (paragraph 0043). This exposure mask is then used to transfer the pattern (paragraph 0087-0090), therefore acting as a transfer mask. As previously stated, the substrate possesses a convex defect with a diameter (W) of 140 nm and a height (H) of 6 nm (paragraph 0062). Terasawa further discloses that “by utilizing the obtained defect positional information, the absorber pattern can be formed on the reflective mask blank so as to avoid any effects of defects, thereby improving the yield of the reflective exposure mask” (paragraph 0029) and “pattern transfer can be implemented using a highly reliable mask” (paragraph 0120). In other words, Terasawa discloses that the defect has no effect on a transferred image.
Regarding Claims 10-11, Terasawa discloses that the convex defect is present on the main surface of the substrate in a region where a transfer pattern is formed on the multilayer film (paragraphs 0059-0062, see also Fig. 3A and 3C). Additionally, Terasawa discloses that the transparent substrate is made from a low thermal expansion material, such as quartz glass (paragraph 0043), implying that the defect contains silicon and oxygen.
Regarding Claim 13, Terasawa discloses a method for manufacturing a semiconductor device, the method comprising exposure-transferring a transfer pattern to a resist film on a semiconductor substrate by using a transfer mask (paragraphs 90 and 100). The transfer mask is the same as the one described above and thus possesses the characteristics recited by instant Claim 13. Terasawa further discloses that “by utilizing the obtained defect positional information, the absorber pattern can be formed on the reflective mask blank so as to avoid any effects of defects, thereby improving the yield of the reflective exposure mask” (paragraph 0029) and “pattern transfer can be implemented using a highly reliable mask” (paragraph 0120). In other words, Terasawa discloses that the defect has no effect on a transferred image.
Regarding Claims 14-19, Terasawa discloses that the convex defect is present on the main surface of the substrate in a region where a transfer pattern is to be formed on the multilayer film (paragraphs 0059-0062, see also Fig. 3A and 3C) and that the convex defect has a diameter (W) of 140 nm and a height (H) of 6 nm (paragraph 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090091752 A1 (U.S. Patent Document 1 of the Information Disclosure Statement dated 11 March 2011, hereby referred to as Terasawa) in view of US 20180252995 A1 (Matsumoto).
Regarding Claims 6 and 12, Terasawa discloses a mask blank and a transfer mask having the limitations recited by instant claims 1 and 7, respectively. The masks disclosed by Terasawa comprise a multilayer film formed on the main surface of a transparent substrate. However, Terasawa is silent in regards to the light transmittance of the film with respect to an ArF excimer laser. Matsumoto teaches a mask blank comprising a phase shift film, an etching stopper film, and a light shielding film laminated on a transparent substrate (paragraph 0026). The phase sift film is configured to transmit light at an intensity from 1% to 30%, preferably from 2% to 20% with respect to an exposure light (the exposure light being an ArF excimer laser, see paragraph 0168) and generate a predetermined phase difference, for example from 150 degrees to 180 degrees (paragraph 0100). Terasawa and Matsumoto are analogous art because both references pertain to mask blanks and methods of manufacturing semiconductor devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the laminated film taught by Matsumoto to make the mask blank and transfer mask disclosed by Terasawa because when the phase shift film taught by Matsumoto is patterned, resolution is improved (see Matsumoto, paragraph 0100).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                        

/PETER L VAJDA/Primary Examiner, Art Unit 1737
09/08/2022